DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
 
Acknowledgement and Response to Remarks
This action is issued in response to the request for continued examination and amendment filed on June 29, 2022. Claims 1 and 3-21 are pending and have been fully examined. Claim 2 has been previously cancelled by Applicant.
Applicant, states in the remarks, that claims 1, 4-7, 10-12, 14-16 and 18-19 are amended. The examiner respectfully notes that the only amended claims examined in this action are claims 1, 12 and 18. Claims 3-11 and 13-17 and 19-21 have been previously examined. 
With respect to the 103 rejections, Applicant’s amendments and remarks were fully considered but are not persuasive. Applicant is of the opinion that the prior art fails to teach the recitations of claims 1, 12 and 18: “generating, by a node in a blockchain network, a merchant smart contract for each of a plurality of merchant digital wallets…” The examiner respectfully disagrees and notes that Konda et al., at least in, paragraph [0036], teach generating smart contracts related to accounts of each merchant, customer and third-party. 
Applicant further states that Konda in view of Chan does not disclose “storing, by the node, a registry of point settlement rules associated with the corresponding merchant digital wallet on the blockchain, the point settlement rules specifying compensation rates for settling points for a merchant with an organization managing a reward system.” The examiner respectfully disagrees and notes that Chan et al., at least in [0080]-[0084] and [0093]-[0097] teaches loyalty point parameters and reward/partnership parameters (i.e., point settlement rules) that are maintained by the settlement system (i.e., reward system) [0085]-[0087].
	Applicant further states that the prior art fail to teach “settling, by the node, at least a portion of the point balance associated with the corresponding merchant digital wallet with one or more digital wallets of the organization managing the reward system using the respective compensation rates for settling points by executing blockchain transactions…” The examiner respectfully disagrees and notes that Chan et al. at least in [0080]-[0084], [0089], [01060105]-[0109], [0137] teaches point balance adjustment for loyalty partners (i.e., merchants).
Applicant further states that the prior art fails to teach “associating, by the node, each point, in the point balance, with a respective expiration date using the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet” The examiner respectfully disagrees and notes that Satyanarayan et al. in [0073] teaches associating… each point, in the point balance, with a respective expiration date. In addition, Satyanarayan et al. at least in [0041]-[0042], [0062], [0068], [0091] teach offers that are based on various parameters (i.e., rules) of the backend server, Therefore, it teaches “…using the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet.” Therefore, the combination of the prior art teaches Applicant’s amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. (US Patent Publication No. 2018/0189753), in view of Chan et al. (US Patent Publication No. 2019/0180311), further in view of Satyanarayan et al. (US Patent Publication No.  2017/0161728) 
With respect to claim 1, Konda et al. teach:
generating, by a node in a blockchain network and for storing in the node, a merchant smart contract for each of a plurality of merchant digital wallets, …(the system generates smart contracts related to accounts of each merchant, customer and third-party. It stores the smart contracts on the blockchain [0020], [0036], [0082]-[0083], [0088], [0092]-[0097], [0103]-[0105])
generating, by the node, a consumer smart contract for each of a plurality of consumer digital wallets; ([0020], [0036], [0082]-[0083], [0088], [0092]-[0097], [0103]-[0105])
Konda et al. do not explicitly teach:
upon execution, by the node, of a respective merchant smart contract:
storing, by the node,  a point balance associated with the corresponding merchant digital wallet on a blockchain maintained by the blockchain network;
storing, by the node, a registry of point settlement rules associated with the corresponding merchant digital wallet on the blockchain, the point settlement rules specifying compensation rates for settling points for a merchant with an organization managing a reward system; and 
settling, by the node, at least a portion of the point balance associated with the corresponding merchant digital wallet with one or more digital wallets of the organization managing the reward system using the respective compensation rates for settling points by executing blockchain transactions, based on the point balance satisfying one or more point settlement rules in the registry of point settlement rules associated with the corresponding merchant digital wallet ;
upon execution, by the node, of a respective consumer smart contract…
storing, by the node, a point balance associated with the corresponding consumer digital wallet on the blockchain, 
storing, by the node, a registry of point earning rules associated with the corresponding consumer digital wallet on the blockchain; 
associating, by the node, each point, in the point balance, with a respective expiration date using the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet; 
identifying, by the node from the blockchain network, a first blockchain transaction associated with the corresponding consumer digital wallet; 
generating, by the node, points based on the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet and the first blockchain transaction; 
executing, by the node, a second blockchain transaction transferring the generated points to the corresponding consumer digital wallet; and 
updating, by the node, based on the executed second blockchain transaction, the point balance associated with the corresponding consumer digital wallet.
	However, Chan et al. teach:
upon execution, by the node, of a respective merchant smart contract… storing, by the node, a point balance associated with the corresponding merchant digital wallet, on a blockchain maintained by the blockchain network; (writing the point balance to blockchain 102 [0039], [0056]-[0061])
storing, by the node, a registry of point settlement rules associated with the corresponding merchant digital wallet on the blockchain, the point settlement rules specifying compensation rates for settling points for a merchant with an organization managing a reward system;  (loyalty point parameters [0080]-[0084], reward/partnership parameters [0093]-[0097], settlement system [0085]-[0087])
settling, by the node, at least a portion of the point balance associated with the corresponding merchant digital wallet with one or more digital wallets of the organization managing the reward system using the respective compensation rates for settling points by executing blockchain transactions, based on the point balance satisfying one or more point settlement rules in the registry of point settlement rules associated with the corresponding merchant digital wallet; (point balance adjustment for loyalty partners (i.e., merchants) [0080]-[0084], [0089], [0105]-[0109], [0137])
upon execution, by the node, of a respective consumer smart contract:
storing, by the node, a point balance associated with the corresponding consumer digital wallet on the blockchain, (loyalty wallet [0039], [0093], [0104]-[0109], [0137])
	storing, by the node, a registry of point earning rules associated with the corresponding consumer digital wallet on the blockchain; ([0061], [0080]-[0087], [0093]-[0097])
identifying, by the node, from the blockchain network, a first blockchain transaction associated with the corresponding consumer digital wallet; ([0105]-[0106], [0139])
generating, by the node, points based on the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet and the first blockchain transaction; ([0115], [0118]-[0119])
executing, by the node, a second blockchain transaction transferring the generated points to the corresponding consumer digital wallet; ([0115], [0118]-[0119], [0139]-[0141])
updating, by the node, based on the executed second blockchain transaction, the point balance associated with the corresponding consumer digital wallet. ([0115], [0118]-[0119], [0141]-[0147])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the loyalty point distribution, as taught by Chan et al., into the smart contract transaction infrastructure of Konda et al., in order to adjust loyalty points based on identified transactions. (Chan et al., Abstract, [0007]).
Konda et al, and Chan et al. do not explicitly teach:
associating, by the node, each point, in the point balance, with a respective expiration date using the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet;
However, Satyanarayan et al. teach:
associating… each point, in the point balance, with a respective expiration date… ([0073])
using the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet; (offers are based on various parameters (i.e., rules) of the backend server [0041]-[0042], [0062], [0068], [0091])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the points expiration date associated to loyalty points by the loyalty API module, as taught by Satyanarayan et al., into the smart contract transaction system of Konda et al., and Chan et al., in order to enable a node of the transaction system to associate attributes to provided rewards. (Satyanarayan et al., Abstract, [0041]).
With respect to claim 3, Konda et al., Chan et al. and Satyanarayan et al. teach the limitations of claim 1.
Moreover, Konda et al. teach:
wherein one or more merchant digital wallets of the plurality of merchant digital wallets are stored on nodes of the blockchain network.([0087]-[0088])
With respect to claim 6, Konda et al., Chan et al. and Satyanarayan et al. teach the limitations of claim 1.
Moreover, Chan et al. teach:
wherein settling at least the portion of the point balance associated with the corresponding merchant digital wallet by executing blockchain transactions is performed at a predetermined frequency of one of: daily, weekly, biweekly, monthly, quarterly, biannually, or annually. ([0080]-[0084], [0106]-[0109], [0137])
With respect to claim 9, Konda et al. Chan et al. and Satyanarayan et al.  teach the limitations of claim 1.
Moreover, Satyanarayan et al. teach:
wherein a first point earning rule in the registry of point earning rules is based on a first time period and a second point earning rule in the registry of point earning rules is based on a second time period, and wherein the first point earning rule is different than the second point earning rule. ([0070], [0073], [0078]) 
With respect to claim 11, Konda et al. Chan et al. and Satyanarayan et al. teach the limitations of claim 1.
Moreover, Satyanarayan et al. teach:
wherein upon execution, by the node, of further instructions of the respective consumer smart contract, sending, based on expiration dates of one or more points in the point balance associated with the corresponding consumer digital wallet, one or more messages to the corresponding consumer digital wallet. ([0071], [0078], claim 3)

Claim 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. in view of Chan et al., and Satyanarayan et al. further in view of Peak et al. (US Patent Publication No. 2013/0124293)
With respect to claim 4, Konda et al., Chan et al. and Satyanarayan et al. teach the limitations of claim 1.
Moreover, Chan et al, teach:
wherein a group of consumer digital wallets comprises the corresponding consumer digital wallet and one or more other consumer digital wallets of the plurality of consumer digital wallets; (FIG. 1, [0039], [0056])
wherein upon execution, by the node, of further instructions of the respective consumer smart contract… (FIG. 1, [0039], [0056], [0120])
Konda et al., Chan et al. and Satyanarayan et al. do not explicitly teach:
maintaining a group point balance of the group by summing point balances of the corresponding consumer digital wallet and the one or more other consumer digital wallets.
However, Peak et al. teach:
maintaining a group point balance of the group by summing point balances of the corresponding consumer digital wallet and the one or more other consumer digital wallets. ([0055])
In addition, Peak et al. teach:
wherein a group of consumer digital wallet comprises the corresponding consumer digital wallet and one or more other consumer digital wallets of the plurality of consumer digital wallets; ([0021], [0035], [0039])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the administration of cumulative loyalty points, as taught by Peak et al., into the smart contract transaction system of Konda et al., Chan et al. and Satyanarayan et al.,  in order to accumulate a total of loyalty point into groups. (Peak et al., Abstract, [0004]-[0005]).
With respect to claim 7, Konda et al., Chan et al. and Satyanarayan et al. teach the limitations of claim 1.
Moreover, Chan et al. teach: 
receiving, from the corresponding consumer digital wallet, data comprising an indication to execute a third blockchain transaction…([0053])
Konda et al., Chan et al. and Satyanarayan et al.  do not explicitly teach:
…execute a third blockchain transaction based on the point balance, associated with the corresponding consumer digital wallet, satisfying a predetermined quantity; 
determining that the point balance satisfies the predetermined quantity; and executing the third blockchain transaction.
However, Peak et al. teach:
…execute a third blockchain transaction based on the point balance, associated with the corresponding consumer digital wallet, satisfying a predetermined quantity; ([0057])
determining that the point balance satisfies the predetermined quantity; ([0057])
executing the third blockchain transaction. ([0057])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the administration of loyalty points based on point availability, as taught by Peak et al., into the smart contract transaction system of Konda et al., Chan et al. and Satyanarayan et al., in order to execute a transaction when sufficient reward is available. (Peak et al., Abstract, [0055]).
With respect to claim 8, Konda et al., Chan et al. and Satyanarayan et al. teach the limitations of claim 1.
Konda et al., Chan et al. and Satyanarayan et al. do not explicitly teach:
wherein one or more point settlement rules in the registry of point settlement rules, are based on the point balance associated with the corresponding merchant digital wallet.
However, Peak et al. teach:
wherein one or more point settlement rules in the registry of point settlement rules, are based on the point balance associated with the corresponding merchant digital wallet. ([0057])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the administration of loyalty points based on point availability, as taught by Peak et al., into the smart contract transaction system of Konda et al., Chan et al. and Satyanarayan et al., in order to execute a transaction when sufficient reward is available. (Peak et al., Abstract, [0055]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. in view of Chan et al., and Satyanarayan et al. further in view of Christidis et al. (US Patent Publication No. 2018/0096360)
With respect to claim 5, Konda et al., Chan et al. and Satyanarayan et al. teach the limitations of claim 1.
Konda et al., Chan et al. and Satyanarayan et al. do not explicitly teach:
wherein point settlement rules, in the registry of point earning rules of the respective merchant smart contract are based on a priority level.
However, Christidis et al. teach:
wherein point settlement rules, in the registry of point earning rules of the respective merchant smart contract are based on a priority level. (FIG. 5, [0019]-[0032]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the smart contract priority levels as taught by Christidis et al., into the smart contract transaction system of Konda et al., Chan et al. and Satyanarayan et al., in order to create different levels of hierarchy between smart contracts. (Christidis et al., Abstract, [0018]).

Claims 10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. in view of Chan et al., and Peak et al. and further in view of Kroutik (US Patent Publication No. 2019/0188411)
With respect to claim 10, Konda et al., Chan et al. and Satyanarayan et al. teach the limitations of claim 1.
Konda et al., Chan et al. and Satyanarayan et al. do not explicitly teach:
identifying, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; 
generating, based on the identified blockchain transactions, an individualized history for the corresponding consumer digital wallet; and 
sending, based on the generated individualized history, one or more messages to the corresponding consumer digital wallet.
However, Peak et al. teach:
generating, based on the identified blockchain transactions, an individualized history for the corresponding consumer digital wallet; ([0030], [0036]-[0039])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the administration of loyalty points based on point availability, as taught by Peak et al., into the smart contract transaction system of Konda et al., Chan et al. and Satyanarayan et al., in order to execute a transaction when sufficient reward is available. (Peak et al., Abstract, [0055]).
Konda et al., Chan et al. and Satyanarayan et al. and Peak et al. do not explicitly teach:
identifying, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; 
sending, based on the generated individualized history, one or more messages to the corresponding consumer digital wallet.
	However, Kroutik teaches:
identifying, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; (FIG. 6, [0113]-[0114], [0138]-[0140])
sending, based on the generated individualized history, one or more messages to the corresponding consumer digital wallet. ([0119]-[0120], [0138]-[0140])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the service advertisement based on activity history, as taught by Kroutik, into the smart contract transaction system of Konda et al., Chan et al. Peak et al., and Satyanarayan et al., in order to advertise available services to consumers based on consumers reputation analysis. (Kroutik, Abstract, [0036]).
With respect to claims 12, Konda et al. teach:
a blockchain network comprising a plurality of nodes…([0020], [0082]-[0083], [0088], [0092]-[0097], [0103]-[0105])
generate a merchant smart contract for each of a plurality of merchant digital wallets, ([0020], [0082]-[0083], [0088], [0092]-[0097], [0103]-[0105])
executing instructions of a respective merchant smart contract of a corresponding merchant digital wallet of the plurality of merchant digital wallets…([0020], [0082]-[0083], [0088], [0092]-[0097], [0103]-[0105])
generate a consumer smart contract for each of a plurality of consumer digital wallets, ([0020], [0082]-[0083], [0088], [0092]-[0097], [0103]-[0105])
execute instructions of a respective consumer smart contract of a corresponding consumer digital wallet of the plurality of consumer digital wallets… ([0020], [0082]-[0083], [0088], [0092]-[0097], [0103]-[0105])
Konda et al. do not explicitly teach:
store a point balance associated with the corresponding merchant digital wallet on a blockchain maintained by the blockchain network; 
store a registry of point settlement rules associated with the corresponding merchant digital wallet on the blockchain, the point settlement rules specifying compensation rates for settling points for a merchant with an organization managing a reward system; and 
settle at least a portion of the point balance associated with the corresponding merchant digital wallet with one or more digital wallets of the organization managing the reward system using the respective compensation rates for settling points by executing blockchain transactions based on the point balance satisfying one of more point settlement rules in the registry of point settlement rules associated with the corresponding merchant digital wallet;
store a point balance associated with the corresponding consumer digital wallet on the blockchain;
associate each point, in the point balance, with a respective expiration date using the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet;  
store a registry of point earning rules associated with the corresponding consumer digital wallet on the blockchain; 
identify, in the blockchain network, a first blockchain transaction associated with the corresponding consumer digital wallet; 
generate, based on point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet and the first blockchain transaction, points; 
execute a second blockchain transaction transferring the generated points to the corresponding consumer digital wallet; 
update, based on the executed second blockchain transaction, the point balance associated with the corresponding consumer digital wallet; 
receive, from the corresponding consumer digital wallet, data comprising an indication to execute a third blockchain transaction based on the point balance associated with the corresponding consumer digital wallet satisfying a predetermined quantity of the corresponding consumer digital wallet; 
determine that the point balance associated with the corresponding consumer digital wallet satisfies the predetermined quantity; and 
execute the third blockchain transaction; 
identify, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; and 
generate, based on the identified blockchain transactions, an individualized history for the corresponding consumer digital wallet; and 
send, based on the individualized history, one or more messages to the corresponding consumer digital wallet.
However, Chan et al. teach:
store a point balance associated with the corresponding merchant digital wallet, on a blockchain maintained by the blockchain network; (writing the point balance to blockchain 102 [0039], [0056]-[0061])
store a registry of point settlement rules associated with the corresponding merchant digital wallet on the blockchain, the point settlement rules specifying compensation rates for settling points for a merchant with an organization managing a reward system;  (loyalty point parameters [0080]-[0084], reward/partnership parameters [0093]-[0097], settlement system [0085]-[0087])
settle at least a portion of the point balance associated with the corresponding merchant digital wallet with one or more digital wallets of the organization managing the reward system using the respective compensation rates for settling points by executing blockchain transactions, based on the point balance satisfying one or more point settlement rules in the registry of point settlement rules associated with the corresponding merchant digital wallet; (point balance adjustment for loyalty partners (i.e., merchants) [0080]-[0084], [0089], [0105]-[0109], [0137])
store a point balance associated with the corresponding consumer digital wallet on the blockchain, (loyalty wallet [0039], [0093], [0104]-[0109], [0137])
store a registry of point earning rules associated with the corresponding consumer digital wallet on the blockchain; ([0061], [0080]-[0087], [0093]-[0097])
identify, in the blockchain network, a first blockchain transaction associated with the corresponding consumer digital wallet; ([0105]-[0106], [0139])
generate, based on point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet and the first blockchain transaction; ([0115], [0118]-[0119])
execute a second blockchain transaction transferring the generated points to the corresponding consumer digital wallet; ([0115], [0118]-[0119], [0139]-[0141])
update, based on the executed second blockchain transaction, the point balance associated with the corresponding consumer digital wallet;  ([0115], [0118]-[0119], [0141]-[0147])
receive, from the corresponding consumer digital wallet, data comprising an indication to execute a third blockchain transaction …([0053])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the loyalty point distribution, as taught by Chan et al., into the smart contract transaction infrastructure of Konda et al., in order to adjust loyalty points based on identified transactions. (Chan et al., Abstract, [0007]).
Konda et al, and Chan et al. do not explicitly teach:
…execute a third blockchain transaction based on the point balance, associated with the corresponding consumer digital wallet, satisfying a predetermined quantity of the corresponding consumer digital wallet; 
associate each point, in the point balance, with a respective expiration date using the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet; 
determine that the point balance satisfies the predetermined quantity; and execute the third blockchain transaction;
identify, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; and 
generate, based on the identified blockchain transactions, an individualized history for the corresponding consumer digital wallet; and 
send, based on the individualized history, one or more messages to the corresponding consumer digital wallet..
However, Peak et al. teach:
…execute a third blockchain transaction based on the point balance, associated with the corresponding consumer digital wallet, satisfying a predetermined quantity of the corresponding consumer digital wallet; ([0057])
determine that the point balance satisfies the predetermined quantity; ([0057])
execute the third blockchain transaction; ([0057])
generate, based on the identified blockchain transactions, an individualized history for the corresponding consumer digital wallet; ([0030], [0036]-[0039])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the administration of loyalty points based on point availability, as taught by Peak et al., into the smart contract transaction system of Konda et al., and Chan et al., in order to execute a transaction when sufficient reward is available. (Peak et al., Abstract, [0055]).
Konda et al., Chan et al. and Peak et al. do not explicitly teach:
associate each point, in the point balance, with a respective expiration date using the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet; 
identify, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet;
send, based on the individualized history, one or more messages to the corresponding consumer digital wallet.
However, Kroutik teaches:
receive, from the corresponding consumer digital wallet, data comprising an indication to execute a third blockchain transaction based on the point balance associated with the corresponding consumer digital wallet satisfying a predetermined quantity of the corresponding consumer digital wallet; (FIG. 6, [0113]-[0114], [0138]-[0140])
identify, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; ([0113]-[0115], [0138]-[0140])
send, based on the individualized history, one or more messages to the corresponding consumer digital wallet. ([0119]-[0120], [0138]-[0140])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the service advertisement, as taught by Kroutik, into the smart contract transaction system of Konda et al., Chan et al., and Peak et al. in order to advertise available services to consumers based on consumers reputation analysis. (Kroutik, Abstract, [0036]).
Konda et al, and Chan et al., Peak et al. and Kroutik do not explicitly teach:
associate each point, in the point balance, with a respective expiration date using the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet; 
However, Satyanarayan et al. teach:
associate each point, in the point balance, with a respective expiration date… ([0073])
using the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet; (offers are based on various parameters (i.e., rules) of the backend server [0041]-[0042], [0062], [0068], [0091])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the points expiration date associated to loyalty points by the loyalty API module, as taught by Satyanarayan et al., into the smart contract transaction system of Konda et al., Chan et al., Peak et al. and Kroutik in order to enable a node of the transaction system to associate attributes to provided rewards. (Satyanarayan et al., Abstract, [0041]).
With respect to claim 13, Konda et al., Chan et al., Peak et al., Kroutik Satyanarayan et al. teach the limitations of claim 12.
Moreover, Konda et al. teach:
wherein one or more merchant digital wallets of the plurality of merchant digital wallets are stored in nodes from the plurality of nodes.([0087]-[0088])
With respect to claim 14, Konda et al., Chan et al., Peak et al. Kroutik and Satyanarayan et al. teach the limitations of claim 12.
Moreover, Chan et al, teach:
wherein a group of consumer digital wallets comprises the corresponding consumer digital wallet and one or more other consumer digital wallets, of the plurality of consumer digital wallets; (FIG. 1, [0039], [0056])
upon execution, by at least one of the plurality of nodes, of further instructions of the respective consumer smart contract… ((FIG. 1, [0039], [0056], [0120])
In addition, Peak et al. teach:
maintaining a group point balance of the group by summing point balances of the corresponding consumer digital wallet and the one or more other consumer digital wallets. ([0055])
wherein a group of consumer digital wallet comprises the corresponding consumer digital wallet and one or more other consumer digital wallets, of the plurality of consumer digital wallets; ([0021], [0035], [0039])
With respect to claim 16, Konda et al., Chan et al., Peak et al. Kroutik and Satyanarayan et al. teach the limitations of claim 12.
Moreover, Peak et al. teach:
wherein one or more point settlement rules, in the registry of point settlement rules set a compensation rate using the point balance of the corresponding merchant digital wallet. ([0057])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. in view of Chan et al., Peak et al., Kroutik, Satyanarayan et al. and further in view of Christidis et al. 
With respect to claim 15, Konda et al., Chan et al., Peak et al. Kroutik and Satyanarayan et al. teach the limitations of claim 12.
Konda et al., Chan et al., Peak et al. Kroutik and Satyanarayan et al. do not explicitly teach:
wherein point settlement rales in the registry of point earning rules are based on a priority level of the respective merchant smart contract.
However, Christidis et al. teach:
wherein point settlement rales in the registry of point earning rules are based on a priority level of the respective merchant smart contract.. (FIG. 5, [0019]-[0032]) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the smart contract priority levels as taught by Christidis et al., into the smart contract transaction system of Konda et al., Chan et al., Peak et al. Kroutik, and Satyanarayan et al. in order to create different levels of hierarchy between smart contracts. (Christidis et al., Abstract, [0018]).

Claims 17, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. in view of Chan et al., Peak et al. and Kroutik, and further in view of Satyanarayan et al. 
With respect to claim 17, Konda et al., Chan et al., Peak et al. Kroutik and Satyanarayan et al. teach the limitations of claim 12.
Moreover, Satyanarayan et al. teach:
wherein a first point earning rule in the registry of point earning rules is based on a first time period and a second point earning rule in the registry of point earning rules is based on a second time period, and wherein the first point earning rule is different than the second point earning rule. ([0070], [0073], [0078]) 
With respect to claims 18, Konda et al. teach:
a non-transitory machine-readable medium storing instructions that, when executed by one or more processors…([0040]-[0044])
generating, by a node in a blockchain network, a merchant smart contract for each of a plurality of merchant digital wallets …([0020], [0036], [0082]-[0083], [0088], [0092]-[0097], [0103]-[0105])
generating, by the node, a consumer smart contract for each of a plurality of consumer digital wallets; ([0020], [0082]-[0083], [0088], [0092]-[0097], [0103]-[0105])
upon execution, by the node, of a respective consumer smart contract, ([0020], [0082]-[0083], [0088], [0092]-[0097], [0103]-[0105])
Konda et al. do not explicitly teach:
upon execution, by the node, of a respective merchant smart contract… 
storing, by the node, a point balance associated with the corresponding merchant digital wallet on a blockchain maintained by the blockchain network; 
storing, by the node, a registry of point settlement rules associated with the corresponding merchant digital wallet on the blockchain, the point settlement rules specifying compensation rates for settling points for a merchant with an organization managing a reward system; and 
settling, by the node, at least a portion of the point balance associated with the corresponding merchant digital wallet with one or more digital wallets of the organization managing the reward system using the respective compensation rates for settling points by executing blockchain transactions based on the point balance satisfying one or more point settlement rules in the registry of point settlement rules associated with the corresponding merchant digital wallet;
upon execution, by the node, of a respective consumer smart contract… 
storing, by the node, a point balance associated with the corresponding consumer digital wallet on the blockchain;
storing, by the node, a registry of point earning rules associated with the corresponding consumer digital wallet on the blockchain; 
associating, by the node, each point, in the point balance, with a respective expiration date using the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet;
sending, by the node, based on the respective expiration dates of one or more points in the point balance, a message to the corresponding consumer digital wallet;
identifying, by the node, a first blockchain transaction associated with the corresponding consumer digital wallet; 
generating, by the node, points based on point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet and the first blockchain transaction; 
executing, by the node, a second blockchain transaction transferring the generated points to the corresponding consumer digital wallet; 
updating, by the node, based on the executed second blockchain transaction, the point balance associated with the corresponding consumer digital wallet; 
receiving, by the node, from the corresponding consumer digital wallet, data comprising an indication to execute a third blockchain transaction based on the point balance associated with the corresponding consumer digital wallet satisfying a predetermined quantity of the corresponding consumer digital wallet; 
determining, by the node, that the point balance satisfies the predetermined quantity; and executing the third blockchain transaction; 
identifying, by the node, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; 
generating, by the node, based on the identified blockchain transactions, an individualized history for the corresponding consumer digital wallet; and 
sending, by the node, based on the generated individualized history, one or more messages to the corresponding consumer digital wallet.
However, Chan et al. teach:
upon execution, by the node, of a respective merchant smart contract… 
storing by the node, a point balance associated with the corresponding merchant digital wallet, on a blockchain maintained by the blockchain network; (writing the point balance to blockchain 102 [0039], [0056]-[0061])
storing, by the node, a registry of point settlement rules associated with the corresponding merchant digital wallet on the blockchain, the point settlement rules specifying compensation rates for settling points for a merchant with an organization managing a reward system;  (loyalty point parameters [0080]-[0084])
settling by the node, at least a portion of the point balance associated with the corresponding merchant digital wallet with one or more digital wallets of the organization managing the reward system using the respective compensation rates for settling points by executing blockchain transactions, based on the point balance satisfying one or more point settlement rules in the registry of point settlement rules associated with the corresponding merchant digital wallet; (point balance adjustment for loyalty partners (i.e., merchants) [0080]-[0084], [0089], [0105]-[0109], [0137])
upon execution, by the node, of a respective consumer smart contract :
storing, by the node, a point balance associated with the corresponding consumer digital wallet on the blockchain, (loyalty wallet [0039], [0093], [0104]-[0109], [0137])
storing, by the node, a registry of point earning rules associated with the corresponding consumer digital wallet on the blockchain; ([0061], [0080]-[0087], [0093]-[0097])
identifying , by the node, a first blockchain transaction associated with the corresponding consumer digital wallet; ([0105]-[0106], [0139])
generating, by the node, points based on point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet and the first blockchain transaction; ([0115], [0118]-[0119])
executing, by the node, a second blockchain transaction transferring the generated points to the corresponding consumer digital wallet; ([0115], [0118]-[0119], [0139]-[0141])
updating, by the node, based on the executed second blockchain transaction, the point balance associated with the corresponding consumer digital wallet;   ([0115], [0118]-[0119], [0141]-[0147])
receiving, by the node, from the corresponding consumer digital wallet, data comprising an indication to execute a third blockchain transaction …([0053])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the loyalty point distribution, as taught by Chan et al., into the smart contract transaction infrastructure of Konda et al., in order to adjust loyalty points based on identified transactions. (Chan et al., Abstract, [0007]).
Konda et al, and Chan et al. do not explicitly teach:
associating, by the node, each point, in the point balance, with a respective expiration date using the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet;
sending, by the node, based on the respective expiration dates of one or more points in the point balance, a message to the corresponding consumer digital wallet;
…to execute a third blockchain transaction based on the point balance, associated with the corresponding consumer digital wallet, satisfying a predetermined quantity of the corresponding consumer digital wallet; 
determining, by the node, that the point balance satisfies the predetermined quantity; 
executing, by the node, the third blockchain transaction;
identifying, by the node, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; 
generating, by the node, based on the identified blockchain transactions, an individualized history for the corresponding consumer digital wallet; 
sending, by the node, based on the generated individualized history, one or more messages to the corresponding consumer digital wallet.
However, Peak et al. teach:
…to execute a third blockchain transaction based on the point balance associated with the corresponding consumer digital wallet satisfying a predetermined quantity of the corresponding consumer digital wallet; ([0057])
determining, by the node, that the point balance satisfies the predetermined quantity; ([0057])
executing, by the node, the third blockchain transaction; ([0057])
generating, by the node, based on the identified blockchain transactions, an individualized history for the corresponding consumer digital wallet; ([0030], [0036]-[0039])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the administration of loyalty points based on point availability, as taught by Peak et al., into the smart contract transaction system of Konda et al., and Chan et al., in order to execute a transaction when sufficient reward is available. (Peak et al., Abstract, [0055]).
Konda et al., Chan et al. and Peak et al. do not explicitly teach:
associating, by the node, each point, in the point balance, with a respective expiration date using the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet;
sending, by the node, based on the respective expiration dates of one or more points in the point balance, a message to the corresponding consumer digital wallet;
	identifying, by the node, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; 
sending, by the node, based on the generated individualized history, one or more messages to the corresponding consumer digital wallet.
However, Kroutik teaches:
receiving, by the node, from the corresponding consumer digital wallet, data comprising an indication to execute a third blockchain transaction based on the point balance associated with the corresponding consumer digital wallet satisfying a predetermined quantity of the corresponding consumer digital wallet; (FIG. 6, [0113]-[0114], [0138]-[0140])
identifying, by the node, in the blockchain network, blockchain transactions associated with the corresponding consumer digital wallet; ([0113]-[0115], [0138]-[0140])
sending, by the node, based on the generated individualized history, one or more messages to the corresponding consumer digital wallet. ([0119]-[0120], [0138]-[0140])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the service advertisement, as taught by Kroutik, into the smart contract transaction system of Konda et al., Chan et al., and Peak et al. in order to advertise available services to consumers based on consumers reputation analysis. (Kroutik, Abstract, [0036]).
Konda et al, Chan et al., Peak et al. and Kroutik do not explicitly teach:
associating, by the node, each point, in the point balance, with a respective expiration date using the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet;
sending, by the node, based on expiration dates of one or more points in the point balance, a message to the corresponding consumer digital wallet;
However, Satyanarayan et al. teach:
associating, by the node, each point, in the point balance, with a respective expiration date…([0073])
using the point earning rules in the registry of point earning rules associated with the corresponding consumer digital wallet; (offers are based on various parameters (i.e., rules) of the backend server [0041]-[0042], [0062], [0068], [0091])
sending, by the node, based on the respective expiration dates of one or more points in the point balance, a message to the corresponding consumer digital wallet. ([0071], [0078], claim 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the reminder notification, as taught by Satyanarayan et al., into the smart contract transaction system of Konda et al., Chan et al., Peak et al. and Kroutik in order to notify consumers of rewards expiration. (Satyanarayan et al., Abstract, [0052]).
With respect to claim 19, Konda et al., Chan et al., Peak et al., Kroutik and Satyanarayan et al. teach the limitations of claim 18.
Moreover, Chan et al, teach:
wherein a group of consumer digital wallet comprises the corresponding consumer digital wallet and one or more other consumer digital wallets, of the plurality of consumer digital wallets; (FIG. 1, [0039], [0056])
wherein upon execution, by the node, of further instructions of the respective consumer smart contract… ((FIG. 1, [0039], [0056], [0120])
In addition, Peak et al. teach:
maintaining a group point balance of the group; ([0055])
wherein the group point balance is a sum of point balances of the corresponding consumer digital wallet and the one or more other consumer digital wallets. ([0055])
wherein a group of consumer digital wallet comprises the corresponding consumer digital wallet and one or more other consumer digital wallets, of the plurality of consumer digital wallets; ([0021], [0035], [0039])
With respect to claim 20, Konda et al., Chan et al., Peak et al., Kroutik and Satyanarayan et al. teach the limitations of claim 18.
Moreover, Satyanarayan et al. teach:
wherein a first point earning rule in the registry of point earning rules is based on a first time period and a second point earning rule in the registry of point earning rules is based on a second time period, and wherein the first point earning rule is different than the second point earning rule. ([0070], [0073], [0078]) 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. in view of Chan et al., Peak et al., Kroutik and Satyanarayan et al., further in view of Christidis et al.
With respect to claim 21, Konda et al., Chan et al., Peak et al., Kroutik and Satyanarayan et al. teach the limitations of claim 18.
Konda et al., Chan et al., Peak et al., Kroutik and Satyanarayan et al. do not explicitly teach:
wherein one or more point settlement rules, in the registry of point settlement rules, are based on the point balance of the corresponding merchant digital wallet.
However, Christidis et al. teach:
wherein one or more point settlement rules, in the registry of point settlement rules, are based on the point balance of the corresponding merchant digital wallet. (FIG. 5, [0019]-[0032])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the smart contract priority levels as taught by Christidis et al., into the smart contract transaction system of Konda et al., Chan et al., Peak et al., Kroutik and Satyanarayan et al., in order to create different levels of hierarchy between smart contracts. (Christidis et al., Abstract, [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3699                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /STEVEN S KIM/Primary Examiner, Art Unit 3685